DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/21 was filed in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-10, 13-16, 18 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fouqueray et al (WO 2011/154497 A1 hereafter Fouqueray).
Fouqueray teaches a film coated tablet comprising an inner core comprising a triazine derivative at least 80 wt%, a binder comprising HPMC, glidant, disintegrant, lubricant and an external coating comprising a water-soluble film forming agent (abstract, pg 13, lin. 5-10; pg 19, lin. 10-31).  The triazine is (+)-2-amino-3,6-dihydro-4-dimethylamino-6-methyl- 1,3,5-triazine or (-)-2-amino-3,6-dihydro-4-dimethylamino-6-methyl- 1,3,5-triazine and mixtures thereof (claims). The triazine can be in the form of a salt such as hydrochloride (claims).  The water-soluble film-forming agent is an acrylic acid polymer or hydroxypropylmethylcellulose (Example 2) and further comprises opacifying agents like titanium oxide (pg. 19, lin. 30-pg. 20, lin. 5). The tablet comprises 250-1000 mg of the drug combination (pg 19, lin. 1-5).  The glidant includes magnesium stearate, disintegrant like sodium croscarmellose, lubricant like talc and binder like hydroxypropyl cellulose (pg. 19, lin. 15-pg 20, lin. 31).  The tablet is used to treat diabetes (claims, Example 2).  These disclosures render the claims anticipated. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Fouqueray et al (WO 2011/154497 A1 hereafter Fouqueray) in view of UCB Pharma GmbH (EP 2 468 261 A1 hereafter UCB).
As discussed above Fouqueray discloses a film-coated tablet comprising a triazine derivative along with a binder, glidant, lubricant and a coating comprising film-forming polymer.  The reference discloses a concentration of the active agent about 80 wt% with excipients all within ranges of the instant claims.  It would have been obvious to optimize these ranges and concentrations through routine experimentation in order to produce a more effective dosage form and treatment for Type I or II diabetes.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454 105 USPQ 233, 235 (CCPA 1955).
Regarding the specific excipients, Fouqueray discloses the use of lubricants/glidants like talc, but is silent to the specific anhydrous colloidal silica of claim 17. However, the use of such compound in the film-coated tablets for the treatment of conditions associated with diabetes is known in the art as seen in the UCB patent.
UCB discloses a film-coated tablet formulation comprising a drug useful for treating symptoms of diabetes present from 200-700 mg or 20-95 wt% [0040, 0078].  The formulation comprises excipients like fillers, diluents like celluloses and magnesium stearate [0082].  The tablets further comprises cellulose binder, lubricants and coatings comprising methacrylic acid [0083-0089].  The formulation comprises anhydrous colloid silica [0208]. The coating is applied using wet granulation (Examples). It would have been obvious to include the compound into the similarly functioning tablet of Fouqueray as they solve the same problem of treating diabetes symptoms.
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable oral formulation useful in treating diabetes symptoms. It would have been obvious to combine the compounds of UCB into the similarly functioning and structured tablet of Fouqueray as they share similar components including core matrix excipients and coatings.  One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable oral dosage form useful in treating diabetes and its associated symptoms. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618